 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   William Todd McEnany,                               No. CV-19-00734-PHX-JJT (ESW)
10                  Plaintiff,                           ORDER
11   v.
12   Correctional Health Services, et al.,
13                  Defendants.
14
15
16          Plaintiff William Todd McEnany, who is confined in a Maricopa County Jail, has
17   filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1). In its Order of
18   April 18, 2019, the Court dismissed without prejudice Defendant Correctional Health
19   Services and Count Two, requiring Defendants Coroles and Freedman to answer Count
20   One. (Doc. 5 at 7). Pending before the Court is Plaintiff’s Motion to Amend Complaint
21   (Doc. 7).
22          “A district court has discretion to adopt local rules. . . . Those rules have ‘the force
23   of law.’” Hollingsworth v. Perry, 558 U.S. 183 (2010) (citation omitted). Hence, both the
24   parties and the Court are bound by the local rules. LRCiv. 83.3(c) (1) (“Anyone appearing
25   before the court is bound by these Local Rules.”); Professional Programs Group v.
26   Department of Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994). A district court’s departure
27   from its local rules is justified only if the effect is “so slight and unimportant that the
28   sensible treatment is to overlook [it].” Id. (internal quotation marks and citation omitted).
 1          Local Rule 15.1(a) provides that:
 2          A party who moves for leave to amend a pleading must attach a copy
            of the proposed amended pleading as an exhibit to the motion, which
 3
            must indicate in what respect it differs from the pleading which it
 4          amends, by bracketing or striking through the text to be deleted and
            underlining the text to be added. The proposed amended pleading must
 5          not incorporate by reference any part of the preceding pleading, including
 6          exhibits.
 7   LRCiv 15.1(a) (emphasis added).

 8          Plaintiff’s Motion to Amend Complaint (Doc. 7) does not attach a proposed First

 9   Amended Complaint as required by LRCiv 15.1 (a). Plaintiff’s failure to comply with

10   Local Rule 15.1(a) hinders the Court’s ability to compare the original Complaint with the

11   proposed First Amended Complaint. Therefore, Plaintiff’s Motion to Amend Complaint

12   (Doc. 7) will be denied without prejudice.1 Plaintiff may refile a Motion to Amend

13   Complaint and proposed First Amended Complaint that complies with Local Rule 15.1(a),

14   LRCiv.

15          For the reasons set forth herein,

16          IT IS ORDERED denying without prejudice Plaintiff’s Motion to Amend

17   Complaint (Doc. 7).

18          Dated this 16th day of May, 2019.

19
20
21                                                     Honorable Eileen S. Willett
                                                       United States Magistrate Judge
22
23
24
25   1
       U.S. Dominator, Inc. v. Factory Ship Robert E. Resoff, 768 F.2d 1099, 1102 n.1 (9th Cir.
     1985), superseded by statute on other grounds as recognized in Simpson v. Lear Astronics
26   Corp., 77 F.3d 1170 (9th Cir. 1996) (“Contrary to the defendants’ assertions, Dominator’s
     motion for leave to amend its complaint was properly treated as a nondispositive motion.”);
27   Morgal v. Maricopa County Bd. of Sup’rs, 284 F.R.D. 452, 458 (D. Ariz. 2012)
     (“Generally, a motion for leave to amend the pleadings is a nondispositive matter that may
28   be ruled on by a magistrate judge pursuant to 28 U.S.C. § 636(b)(1).”) (citation and internal
     quotation marks omitted).

                                                 -2-
